Citation Nr: 0625691	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-08 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1977 to August 1980.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2004, 
a hearing was held before a Decision Review Officer (DRO).  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and the preponderance of the evidence is 
against a finding that the veteran's current bilateral 
hearing loss disability is related to his service, or to any 
event therein.

2.  Tinnitus was not manifested in service and the 
preponderance of the evidence is against a finding that the 
veteran's current tinnitus is related to his service or to 
any event therein.

3.  A bilateral knee disability was not manifested in 
service; arthritis of the knees was not manifested in the 
first postservice year; and the preponderance of the evidence 
is against a finding that the veteran's current bilateral 
knee disability is related to his service, or to any incident 
therein.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2005).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).
3.  Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.   38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A June 2001 (prior to the RO's initial adjudication of the 
instant claims) letter explained what the evidence must show 
to substantiate the claims, and informed the veteran of his 
and VA's responsibilities in claims development.  The March 
2002 rating decision and a March 2003 statement of the case 
(SOC) explained what the evidence showed and why the claims 
were denied, and provided the text of applicable regulations, 
including those pertaining to the VCAA (and specifically that 
the veteran should be advised to submit any evidence in his 
possession pertaining to the claims).  Although complete 
notice was not provided prior to the initial adjudication of 
the claims, the veteran has had ample opportunity to respond 
and supplement the record and to participate in the 
adjudicatory process after all notice was given, and is not 
prejudiced by any notice timing defect.  Significantly, the 
claims were readjudicated following notice.  See January 
2004, July 2004, November 2005 and April 2006 supplemental 
SOCs.  As the decision below denies service connection for 
bilateral hearing loss, tinnitus, and a bilateral knee 
disability whether or not the veteran received notice 
regarding the evaluation of such disabilities or the 
effective dates of awards is a moot point.  He is not 
prejudiced by lack of such notice.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Finally, the veteran 
does not allege that notice in this case was less than 
adequate or that he is prejudiced by a notice deficiency.

Regarding the duty to assist, VA has obtained the veteran's 
service medical records, and VA treatment records.  He has 
not identified any pertinent records that remain outstanding 
(specifically indicating in his June 2001 statement that he 
had no new medical information to add).  The RO arranged for 
VA examinations.  VA's duty to assist is met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background

The veteran's service medical records include a November 1976 
enlistment examination report that does not contain any 
complaints, findings, or diagnoses related to bilateral 
hearing loss (by VA standards), tinnitus, or a bilateral knee 
disorder.

Enlistment audiometry shows puretone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
30
LEFT
10
15
5
5
20

An undated record of treatment notes knee strain without 
swelling or discoloration.  The knee exam was normal and 
there was no further treatment noted in the records.  On 
separation examination, the musculoskeletal system and lower 
extremities were normal.  There were no complaints or 
findings of a bilateral knee disability.

On service separation examination audiometry puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
30
LEFT
10
5
0
0
25

There were no complaints, findings, or diagnoses of bilateral 
hearing loss or tinnitus.  On clinical examination the ears 
were normal.

On November 2001 VA examination, the veteran reported that he 
injured both knees during military exercises in 1980.  He 
stated he was examined by military physicians and had acute 
sprain to both knees diagnosed.  He continued to have pain in 
both knees frequently, especially with prolonged standing or 
walking, or climbing or descending stairs.  He denied 
treatment for his knees since discharge from service.  The 
diagnosis was chronic traumatic patellar tendonitis involving 
both knees with limitation of motion of both knees.  X-rays 
of the knees were negative.

On December 2001 VA audiological evaluation, the veteran 
reported the onset of  bilateral hearing loss and tinnitus as 
a result of noise exposure from weapons firing while serving 
in the military.  Audiometry revealed that puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
70
100
LEFT
20
20
20
45
65
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
The diagnosis was mild to profound mixed hearing loss in the 
right ear and a mild to moderate severe mixed hearing loss in 
the left ear.

During the January 2004 hearing, the veteran testified [See 
page 2, hearing transcript] that he was no longer 
experiencing ringing in his ears.  He further indicated [page 
3 and 4] that he had not had an official audiological 
examination until December 2001.  He also testified [page 5] 
that his only noise exposure was when he was placed between 
two M60 machine guns that fired at the same time.   He denied 
any other acoustic trauma in the military.  He also gave a 
postservice history of various occupations [page 10] such as 
a machine operator, machine setter, apartment maintenance 
worker and security officer for a construction site.

He further testified during the hearing [page 6] that he 
injured his knees during military training.  He testified 
that although it was his left knee that actually popped, both 
knees hurt.  He indicated that his first time receiving 
treatment postservice was in November 2001.

December 1999 to April 2004 VA treatment records include a 
December 2003 record that notes the veteran's complaints of 
standing at work.  The impression was osteoarthritis 
bilateral knees.  In March/April 2004 chronic left knee pain 
and left knee osteoarthritis were noted.

In September 2005 the veteran's claims file was forwarded to 
an audiologist for review and an advisory medical opinion.  
The audiologist noted that the veteran had a high frequency 
hearing loss on enlistment, unchanged at separation, and that 
there were no complaints of tinnitus in service.  The 
audiologist opined that the veteran had a bilateral high 
frequency hearing loss on service entrance that did not 
increase in severity during service.  The audiologist also 
noted that the veteran's hearing acuity deteriorated 
significantly after service.  In conclusion the audiologist 
opined that it was "less likely than not" that the 
veteran's hearing loss and tinnitus were related to noise 
exposure in service, and that they became worse after service 
due to unrelated causes.  
III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§ 3.303.  If certain chronic diseases (here, arthritis and 
sensorineural hearing loss - as an organic disease of the 
nervous system) become manifested to a compensable degree 
within one year following a veteran's discharge from active 
duty, they may be presumed to have been incurred in service.  
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

	Bilateral hearing loss and Tinnitus

It is not in dispute that the veteran now has a bilateral 
hearing loss disability, as such is shown by official 
audiometry, and has been diagnosed by VA examiners.  While it 
is not entirely clear whether or not he currently has 
tinnitus (given his testimony of no more ringing in his ears) 
tinnitus has been diagnosed by VA examiners.  What the 
veteran must still show to establish service connection for 
these disabilities is that there was a related event, injury, 
or disease in service, and that the current disability is 
related to such event, injury, or disease. 

Significantly, the veteran's service medical records, 
including his separation examination report contain no 
mention of hearing loss or tinnitus.  [As was noted above, 
the VA examiner did note high frequency hearing loss, at 4000 
and 6000 Hz pre-service and at discharge; however, however, 
the hearing acuity then shown is not considered a hearing 
loss disability by VA standards]  Consequently, service 
connection for bilateral hearing loss and tinnitus on the 
basis that such disabilities became manifest in service and 
persisted, is not warranted.  As there is no medical evidence 
showing sensorineural hearing loss was manifested in the 
first postservice year, there is no basis for applying the 
chronic disease presumptions relating to such disease (as an 
organic disease of the nervous system).  

Finally, regarding a nexus between the veteran's bilateral 
hearing loss and tinnitus and his active service, no medical 
professional has opined that any current hearing loss 
disability or tinnitus may be related to his service.  The 
only competent, medical, evidence that specifically addresses 
this matter (an audiologist's report of a claims file review 
and an advisory opinion in September 2005) is to the effect 
that the current hearing loss and tinnitus are unrelated to 
the veteran's service.  There is no competent evidence to the 
contrary.

As the veteran is a layperson, his own opinion/testimony that 
his hearing loss disability and tinnitus are related to noise 
trauma in service is not competent evidence.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against these claims.  
Consequently, service connection for bilateral hearing loss 
and tinnitus must be denied.



	Bilateral knee disability 

Bilateral knee osteoarthritis is diagnosed.  However, a 
chronic knee disability was not manifested in service.  While 
the veteran was seen for a knee sprain in service, [the 
medical records do not specify of which knee] the complaints 
were acute and transitory and no knee abnormalities were 
found on service separation examination.  Postservice there 
is no evidence of bilateral knee disability diagnosed prior 
to 2001 Such a lengthy period of time between service and the 
earliest postservice clinical documentation of the disability 
for which service connection is sought (21 years) is, of 
itself, a factor for consideration against a finding that any 
current knee disability is related to service.  See Maxson, 
supra.  As this evidence also contraindicates that arthritis 
of the knees was manifested in the first postservice year, 
service connection for the veteran's current bilateral knee 
disability on the basis that it became manifest in service, 
and persisted, or on a presumptive basis (for arthritis of 
the knees as a chronic disease), is not warranted.

Finally, there is no competent (medical) evidence as to the 
etiology of the veteran's bilateral knee disability.  The 
November 2001 VA examination does not provide a nexus 
opinion.  It merely gives a diagnosis and reiterates the 
veteran's history of an injury in service.  Likewise, VA 
treatment records from December 2003 to April 2004 show 
treatment for bilateral knee arthritis (and at times for just 
the left knee).  There is no opinion in these records 
relating the bilateral knee disability to service.  

The veteran's belief that he has a bilateral knee disability 
related to service is not competent evidence, as he is a 
layperson, untrained in establishing a medical diagnosis or 
determining medical etiology.  See Espiritu, supra.  The 
preponderance of the evidence is against this claim, and it 
also must be denied.







ORDER

1.  Service connection for bilateral hearing loss disability 
is denied.

2.  Service connection for tinnitus is denied.

3.  Service connection for a bilateral knee disability is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


